


109 HRES 923 IH: Condemning the recent attacks against the

U.S. House of Representatives
2006-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 923
		IN THE HOUSE OF REPRESENTATIVES
		
			July 18, 2006
			Mr. Shaw submitted
			 the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Condemning the recent attacks against the
		  State of Israel.
	
	
		Whereas on July 12, 2006, the Lebanon-based terrorist
			 group Hezbollah crossed the border and carried out assaults on northern
			 Israel;
		Whereas this attack killed eight soldiers and took two
			 others hostage;
		Whereas the kidnapping and killing of Israeli soldiers
			 symbolizes a clear act of war by Hezbollah, which the Government of Lebanon has
			 failed to take apart and has included into its cabinet;
		Whereas Hezbollah’s continued violence against Israel,
			 regardless of Israel’s withdrawal from Lebanon in 2000, is financed and
			 supported by Syria and Iran;
		Whereas Secretary of State Condoleezza Rice stated,
			 “Hezbollah’s actions undermine regional stability and go against the interests
			 of both the Israeli and Lebanese people.”;
		Whereas this latest attack by Hezbollah has forced Israel
			 to launch operations to ensure the release of its kidnapped soldiers, damage
			 Hezbollah’s rocket capabilities, and prevent further attacks against the State
			 of Israel;
		Whereas the kidnapping and killing of Israeli soldiers by
			 Hezbollah represents a clear act of war;
		Whereas Hezbollah’s killing of eight Israeli soldiers and
			 the kidnapping of two others represents an unprovoked act of war against
			 Israel;
		Whereas four of the eight soldiers killed on July 12,
			 2006, were patrolling the Lebanese border: Sergeant Nimrod Cohen,
			 Sergeant-Major Eyal Benin, Sergeant-Major Shani Turgeman, and Sergeant-Major
			 Wasim Nazel;
		Whereas in May 2000, Israel fully withdrew from southern
			 Lebanon as a step toward peace in the Middle East;
		Whereas Israel was qualified by the United Nations
			 Security Council as having met the requirements of United Nations Security
			 Council Resolution 425 (1978), which called for an Israeli withdrawal and for
			 Lebanon to assert control over the area vacated by Israel;
		Whereas Hezbollah has launched dozens of unprovoked
			 attacks against the State of Israel since the Israeli withdrawal from Lebanon,
			 including the firing of hundreds of rockets and mortars into residential
			 areas;
		Whereas since the beginning of 2006, the Hezbollah has
			 carried out at least four major attacks into Israel using rockets and ground
			 forces in an attempt to kidnap Israelis;
		Whereas Hezbollah currently has 14,000 Iranian- and
			 Syrian-supplied rockets which are competent of hitting Israeli cities and towns
			 within the northern third of the country;
		Whereas these munitions are capable of inflicting
			 significant destruction and are a major threat to the people of Israel;
		Whereas like the United States and other sovereign
			 nations, Israel has the right and duty to defend itself from attacks, the
			 killing and kidnapping of its soldiers, and the bombings in civilian
			 areas;
		Whereas Israel’s complete withdrawal from southern Lebanon
			 was carried out as an act of peace and goodwill;
		Whereas since the withdrawal, Hezbollah has carried out
			 numerous unprovoked attacks against Israel, forcing them to take strong action
			 to prevent additional attacks against its people;
		Whereas Israel’s military response is being carefully
			 adjusted to successfully carry out any rescue attempt to obtain the kidnapped
			 soldiers and to corrupt the rocket capabilities of Hezbollah;
		Whereas Hezbollah is subsidized by Syria and Iran and
			 provides this terrorist organization with a projected $100,000,000 in funding
			 per year;
		Whereas Hezbollah receives a large amount of weapons, such
			 as Katyusha rockets, mortars, anti-tank missiles, mines, explosives and small
			 arms;
		Whereas Hezbollah has killed more Americans than any other
			 terrorist group with the exception of al-Qaeda;
		Whereas Hezbollah killed 257 Americans in the 1983
			 bombings of the United States Embassy and United States Marine barracks in
			 Beirut and killed 19 American servicemen in the 1996 bombing of Khobar Towers,
			 a United States military housing facility in Saudi Arabia;
		Whereas Hamas, a Palestinian terrorist group, which has
			 also kidnapped an Israeli soldier in June 2006, praised Hezbollah’s attack,
			 calling it a “heroic operation”;
		Whereas many of the top leaders of Hamas have regularly
			 advocated for the kidnapping of Israeli soldiers;
		Whereas Palestinian Foreign Minister Mahmoud al-Zahar said
			 in March 2006, that like Hezbollah, Hamas will hunt for Israeli soldiers and
			 trade them for Palestinians who are held in Israeli jails;
		Whereas on January 25, 2006, the Palestinian Authority
			 permitted Hamas to participate in its elections;
		Whereas Hamas won the majority of the parliamentary seats
			 and now dominates the Palestinian people;
		Whereas Hamas has the ability to secure the release of
			 Israeli soldier Gilad Shalit and to end the continuing rocket fire into
			 Israel;
		Whereas the Palestinian Authority had the opportunity for
			 political reform by promoting democracy, civil society, and good governance in
			 the Middle East; however, Hamas will not change its views on Israel;
		Whereas on June 25, 2006, members of the Hamas military
			 branch (Izz ad-Din al-Qassam Brigades), the Popular Resistance Committees,
			 assaulted Israeli forces in Israel, killing two Israeli soldiers, wounding
			 four, and kidnapping one;
		Whereas the United States and Israel hold the Palestinian
			 Authority and its Hamas-led government responsible for the attack and the
			 outcome of the one kidnapped soldier;
		Whereas on June 27, 2006, after ineffective diplomatic
			 efforts to secure the kidnapped soldier’s release, Israel forces began the
			 process to rescue him, to prevent future Hamas attacks, including rocket
			 launches from Gaza into southern Israel, and to weaken the Hamas-led
			 government;
		Whereas Israeli officials state that Hamas had crossed a
			 red line with the kidnapping;
		Whereas Israeli Prime Minister Ehud Olmert stressed that
			 Israel had no intentions of returning to Gaza;
		Whereas Israeli forces destroyed most of Gaza’s electrical
			 supply and bridges so kidnappers could not move their victim;
		Whereas on June 28, 2006, political leaders of Hamas
			 reiterated the demands of the kidnappers; Israeli spokespeople replied by
			 insisting on the release of the Israeli soldier;
		Whereas on June 28, 2006, Hamas’ Popular Resistance
			 Committees announced that they had kidnapped a young West Bank settler and
			 threatened to kill him if Israel did not stop the Gaza operation; his body was
			 found the next day;
		Whereas Israeli forces arrested three alleged perpetrators
			 of this attack from the Fatah movement on July 4, 2006, in Ramallah;
		Whereas a dangerous situation of escalating violence
			 continues to spread out around Gaza and is now taking on a regional
			 dimension;
		Whereas a series of Israeli-Palestinian disagreements over
			 the last several weeks arose with the kidnapping of Israeli solder Gilad Shalit
			 by Palestinian militants and the forceful Israeli military response that
			 included destruction of civilian infrastructure;
		Whereas it is apparent that neither Israel nor the
			 Palestinians are able to work together and the violence is only getting
			 worse;
		Whereas if a diplomatic solution is to be found and hope
			 for peace is to be reinstated, leadership from the United States is crucial;
			 and
		Whereas even in the most difficult of times, the path
			 toward cooperation, dialogue, and negotiations must be tirelessly pursued; a
			 two-state solution with a secure Israel and a viable Palestinian state still
			 remains the only way forward: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)condemns, in the
			 strongest terms, Hezbollah’s despicable and shameful attacks against the State
			 of Israel, and demands that Hezbollah renounce the attacks;
			(2)calls on the
			 United Nations Security Council and all civilized nations to condemn and reject
			 any policies aimed at destroying Israel;
			(3)further calls on
			 the United Nations Security Council and all civilized nations to consider
			 measures to deny Hezbollah and any nations or organization the means to carry
			 out its threats against Israel; and
			(4)reaffirms the
			 unwavering alliance between the United States and Israel and reasserts the
			 commitment of the United States to defend the right of Israel to exist as a
			 free and democratic state.
			
